PER CURIAM.
These appeals are from parts of a judgment entered on September 4, 1947, in a proceeding by the United States against Dawson County, Montana, Mary Hagen, E. B. Clark, Minnie R. Evans, Edna Yale, Allen W. Yale, Ruby Yale, Ruth Petterson, Scottish American Mortgage Company, Limited, and others for the condemnation of land in Montana.
A complaint and two amended complaints were filed by the United States. Answers and petitions for distribution were filed by Dawson County, Mary Hagen, E. B. Clark and Minnie R. Evans. Issues of fact and of law were raised. On these issues, hearings were had and evidence was taken.
Before entering judgment, the District Court should have made findings of fact and should have stated conclusions of law. See §§ 9366, 9367 and 9954 of the Montana Revised Codes of 1935; Coffman v. Niece, 110 Mont. 541, 105 P.2d 661; 40 U.S.C.A. § 258; Rule 81(a) (7) of the Federal Rules of Civil Procedure, 28 U.S.C.A. This was not done.
Therefore those portions of the judgment which are here appealed from are vacated, and the case is remanded to the District Court with directions to make findings of fact and state conclusions of law, as required by §§ 9366, 9367 and 9954 of the Montana Revised Codes of 1935, and thereupon enter such judgment as may be proper.